Humphreys, J. (dissenting). In my opinion, the plea of former conviction was properly overruled .by the trial court. The instant case related to a different transaction or sale than any transaction or sale covered by the evidence at the former trial. Under the statutes of this State each sale of liquor is a separate offense. The test as to whether jeopardy attached by reason of the first conviction does not depend solely upon whether the State ■made an election but as well upon whether the sale or transaction complained of in the instant case constituted a part of the proof on the former trial. In my humble judgment, the language of the cases cited by the majority is against the conclusion reached by them, and strongly supports the view expressed in this dissent. For example, it was said in State v. Nunnelly, 43 Ark. 68, that “the established rule is that the former conviction is a bar to a subsequent indictment for any offense of which the defendant might have been convicted under the indictment and testimony in the first case.” And in the case of State v. Lismore, 94 Ark. 211, 213, it was said: “In that case the appellant could have been convicted of any one of the .offenses proved, if any; and such a conviction would be a bar to a subsequent indictment for any offense of which the defendant might have been convicted upon the testimony under the information in the first case.” It strikes my mind as illogical to say that the independent sale or transaction constituting a separate offense can be barred by a former conviction of which proof was not made on the former trial, for aught that appears, may not have been known to the officers of the law at the time of the former trial. F,or the reasons suggested, I am impelled to register my dissent from the majority opinion.